                   3:16-cv-03317-SEM-TSH # 47   Page 1 of 10
                                                                                   E-FILED
                                                          Friday, 21 May, 2021 10:59:52 AM
                                                              Clerk, U.S. District Court, ILCD

         IN THE UNITED STATES DISTRICT COURT
         FOR THE CENTRAL DISTRICT OF ILLINOIS
                 SPRINGFIELD DIVISION


LUIS CAMACHO,                                   )
                                                )
      Plaintiff,                                )
                                                )
 v.                                             )    Case No. 16-3317
                                                )
THE ILLINOIS DEPARTMENT OF                      )
TRANSPORTATION,                                 )
                                                )
      Defendant.                                )

                                OPINION

RICHARD MILLS, United States District Judge:

      The jury trial is scheduled to commence on June 8, 2021.

      Plaintiff    Luis    Camacho       alleges     Defendant         Illinois

Department of Transportation (“IDOT”) did not reasonably

accommodate him with respect to his work assignment in

violation of the Americans with Disabilities Act, 42 U.S.C. §

12112.
                                     1
               3:16-cv-03317-SEM-TSH # 47   Page 2 of 10




     The Plaintiff also asserts his work assignment was retaliatory

because of his earlier charge of discrimination in violation of both

the ADA, 42 U.S.C. § 12203 and Title VII of the Civil Rights Act,

42 U.S.C. § 2000e-3.

     Pending are the Defendant’s Motions in Limine and the

Plaintiff’s Motion in Limine.

                  I.   IDOT’s Motions in Limine

                                     (1)

     IDOT moves in limine to bar Camacho from presenting any

evidence or argument regarding any amount purportedly owed for

equitable remedies such as reinstatement, back pay or front pay.

Under the ADA, equitable remedies such as reinstatement, back

pay or front pay are to be decided by the Court, not the jury. See

42 U.S.C. § 1981a(b)(2) (“Compensatory damages awarded

under this section shall not include backpay, interest on backpay,

or any other type of relief authorized” under 42 U.S.C. § 2000e-
                                 2
                  3:16-cv-03317-SEM-TSH # 47   Page 3 of 10




5); see also 42 U.S.C. § 12117(a) (incorporating 42 U.S.C. §

2000e-5 into the ADA). Under § 1981a(c), a party is not entitled

to a jury trial on front or back pay. See Pals v. Schepel Buick &

GMC Truck, Inc., 220 F.3d 495, 501 (7th Cir. 2000). “Both under

the caselaw and by statute issues of back pay under the ADA are

committed to the court and not to the jury for determination.”

Isbell v. John Crane, Inc., 74 F. Supp.3d 893, 900 (N.D. Ill. 2014).

Extraneous evidence like that “might well precipitate needless

confusion and would surely create the potential for unfair

prejudice.” Id.

     In response, Camacho claims he should not be precluded

from presenting such evidence even if it is equitable and to be

decided by the Court.          The question of remedies requires

evidentiary support and Camacho should not be barred from

presenting such evidence at trial.


                                    3
               3:16-cv-03317-SEM-TSH # 47   Page 4 of 10




     Camacho correctly notes that the jury will be properly

instructed on categories of damages that may be awarded should

it return a verdict in his favor. He claims he should not be barred

from offering such evidence whether or not the relief is equitable.

     The Court sees no point in presenting evidence on equitable

matters that are outside the jury’s purview. Although IDOT

would not be significantly prejudiced because the jury will be

properly instructed, such evidence could cause confusion among

the jurors. It would also be a waste of time and resources.

Therefore, the Court agrees with Isbell and other Northern

District of Illinois decisions cited by IDOT. The Court will grant

the portion of IDOT’s motion which seeks to bar Camacho from

presenting evidence or argument regarding any amount

purportedly owed for equitable remedies such as reinstatement,

back pay or front pay.


                                 4
                3:16-cv-03317-SEM-TSH # 47   Page 5 of 10




                                 (2)

     IDOT next asks the Court to bar Camacho from presenting

any evidence or argument regarding punitive damages or the

rationale behind punitive damages, on the basis that a public body

such as IDOT cannot be assessed such damages. Camacho does

not intend to present any evidence or argument on punitive

damages. Accordingly, this portion of IDOT’s motion is granted.

                                 (3)

     IDOT next moves in limine to bar Camacho from presenting

any evidence or argument regarding any “Golden Rule” appeal,

whereby a jury is told it should place itself in a party’s shoes. See

United States v. Roman, 492 F.3d 803, 805-06 (7th Cir. 2007).

Camacho has no objection to the Court barring both parties from

making a Golden Rule argument. This portion of IDOT’s motion

is granted and both parties are precluded from making a Golden

Rule appeal.
                                  5
               3:16-cv-03317-SEM-TSH # 47    Page 6 of 10




                                (4)

     Next, IDOT asks the Court to allow agency representative

Carlos Ramirez to be present during trial as its designee under

Federal Rule of Evidence 615(b), even though he will also testify

as a witness. Camacho does not object to IDOT’s request. This

portion of the motion is granted.           All witnesses other than

Camacho and Ramirez shall be barred from the Courtroom except

for when they testify.

              II.   Luis Camacho’s Motion in Limine

                                      (1)

     On August 12, 2014, the Illinois Department of Human

Rights (“IDHR”) issued a 27-page report dismissing a charge of

employment discrimination filed with it against IDOT by

Camacho. Camacho seeks to bar the report on the basis of

relevance and the potential for jury confusion. IDOT does not

object to the request unless Camacho opens the door by
                                 6
                3:16-cv-03317-SEM-TSH # 47   Page 7 of 10




presenting testimony or evidence suggesting that the 2013 charge

of discrimination resulted in any other type of disposition, such

as suggesting that IDHR found against IDOT. Accordingly, the

Plaintiff’s motion is granted in this respect.

                                 (2)

     Camacho next moves in limine to bar introduction of his

January 2015 charge of employment discrimination.           In that

charge, Camacho claimed IDOT retaliated against him between

July 30, 2014 and December 2014. Because he neither claims in

this case workplace retaliation on IDOT’s part against him

between July and December of 2014 nor that his 2015 charge led

to acts of retaliation taken against him by IDOT, Camacho alleges

the charge has no probative value. His retaliation claims were

based upon a charge of discrimination Camacho advanced against

IDOT on October 23, 2013, not January 20, 2015.


                                  7
               3:16-cv-03317-SEM-TSH # 47   Page 8 of 10




     IDOT claims the 2015 charge is relevant.              It alleges

Camacho claims he was harassed, placed on administrative leave

and denied transfer requests because of retaliation between July

and December of 2014. IDOT asserts the statements are relevant

because Camacho perceived every action taken by IDOT as

retaliatory in nature, even when there were clear and reasonable

explanations. Moreover, the charge is relevant to the question of

whether Camacho made a good faith effort to engage in the

interactive process regarding his accommodation requests.

     IDOT is free to advance a theory that Camacho viewed

multiple actions that it took as retaliatory. Based on that theory,

the January 2015 charge has at least some probative value and

Camacho provides no other reason to exclude it. Accordingly,

Camacho’s motion is denied as to the January 2015 charge of

employment discrimination.

                                (3)
                                 8
                3:16-cv-03317-SEM-TSH # 47   Page 9 of 10




     Camacho objects to certain evidence on the basis of hearsay.

He states IDOT intends to offer into evidence two documents

which it submitted to the IDHR in connection with Camacho’s

charge of discrimination giving rise to his retaliation claim in this

case. The first is its response to IDHR’s questionnaire. The

second is its position statement with respect to Camacho’s charge.

     IDOT claims both documents were submitted by Carlos

Ramirez, an IDOT representative who was deposed in this case

and who will testify at trial. Based on that representation, it

appears the documents are admissible as a business records

exception to the hearsay rule. See Fed. R. Evid. 803(6). The

motion is denied, though Camacho is free to object at trial if he

believes the documents do not fall within the business records

exception.




                                  9
              3:16-cv-03317-SEM-TSH # 47   Page 10 of 10




     Ergo, the Motions in Limine of Defendant Illinois

Department of Transportation [d/e 39] are GRANTED, as

provided in this Order.

     The Motion in Limine of Plaintiff Luis Camacho [d/e 41] is

GRANTED in part and DENIED in part, as provided in this

Order.

ENTER: May 21, 2021

FOR THE COURT:

                                     /s/ Richard Mills
                                     Richard Mills
                                     United States District Judge




                                10
